 


110 HR 533 IH: Iraq Transition Act
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 533 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2007 
Mr. Lynch introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the Commission on Iraqi Transition. 
 
 
1.Short titleThis Act may be cited as the Iraq Transition Act of 2007.
2.Findings; declarations of policy
(a)FindingsCongress makes the following findings:
(1)The people of Iraq have made significant progress in establishing the framework for a democratic government.
(2)In an October 2005 referendum, the Iraqi people voted to approve Iraq’s Constitution, setting up an Islamic federal democracy while strengthening the rights of women and minorities in that country.
(3)On December 15, 2005, Iraqis voted in the first multi-party elections in that country in 50 years.
(4)The Iraqi parliament that emerged from the December 2005 elections includes representation across a broad cross section of the population and has established affirmative measures to include women and ethnic minorities in positions of authority.
(5)The Iraqi constitutional framework has allowed the election of President Jalal Talabani and Prime Minister Nouri Kamal al-Maliki to form Iraq’s first democratically-elected government in its history.
(6)The Government of the United States has expended, through the Iraq Relief and Reconstruction Fund (IRRF), approximately 67 percent of the $20,912,000,000 in various reconstruction efforts in Iraq.
(7)In an effort to allow Iraqis to take over security operations, approximately 265,000 Iraqi Security Forces (ISF) have been trained, nearing the total force goal of 325,000 by August 2007.
(8)However, despite the emergence of a democratically-elected Iraqi Government, most civilian functions of that government remain the responsibility of United States military and Coalition military forces.
(b)Declarations of policyCongress makes the following declarations of policy:
(1)While the military excellence with which Operation Iraqi Freedom has been executed is to be congratulated, it is in the best interests of the United States and the nation of Iraq that the proper functions of government be transferred to Iraqi control as soon as is practicable.
(2)In order to have an orderly, deliberate, and expeditious transition to Iraqi civilian control, the task of doing so must be vested in a national commission which is specifically empowered and authorized to monitor and assess that transition and oversee that such transition is carried out.
(3)Congress acknowledges that there is successful precedent for such a commission in comparable circumstances. At the close of World War II, a national commission, composed of three United States Senators, three Members of the House of Representatives, and three Presidential appointees were appointed and directed to oversee the transition of the Philippines from United States military to local, civilian control.
(4)It is again the desire of Congress, as set forth in this Act, to establish a national commission to undertake the responsibility of overseeing the development of a plan and its implementation to transition Iraq from United States military control to Iraqi civilian control in an orderly, deliberate, and expeditious manner.
(5)Congress anticipates and expects that the United States military will work in concert with and be an integral part of the national commission.
3.PurposeIt is the purpose of this Act to establish a national commission to develop plans for the orderly and expeditious transfer of power for Iraqi Government operations from United States military forces to the newly-elected Government of Iraq. The national commission shall seek the goals of empowering the newly-elected Government of Iraq and reducing reliance on United States military forces, while enabling the safe, prompt, and orderly return of such military forces to the United States, and further—
(1)to facilitate a dialogue between members of the commission, Iraqi leaders, and coalition and international partners in furtherance of the purpose of this Act;
(2)to report such findings, conclusions, and recommendations as are consistent with the purpose of this Act; and
(3)to provide guidance and support for the expeditious assumption of governmental responsibility by the newly-elected and appointed Iraqi government officials as is consistent with congressional oversight responsibilities regarding the proper use of United States reconstruction assistance for Iraq.
4.EstablishmentThere is established a commission to be known as the Commission on Iraqi Transition (in this Act referred to as the Commission).
5.Membership
(a)Number and appointment
(1)In generalThe Commission shall be composed of 21 members, as follows:
(A)Seven members appointed by the President, of whom one shall be the Secretary of State (or the Secretary’s designee), one shall be the Secretary of Defense (or the Secretary’s designee), and one shall be the Secretary of Commerce.
(B)Seven members appointed by the Speaker of the House of Representatives and the minority leader of the House of Representatives, of whom four shall be Members of the House of Representatives from the majority party and three shall be Members of the House of Representatives from the minority party.
(C)Seven members appointed by the majority leader of the Senate and the minority leader of the Senate, of whom four shall be Members of the Senate from the majority party and three shall be Members of the Senate from the minority party.
(2)DeadlineMembers of the Commission shall be appointed not later than 60 days after the date of the enactment of this Act.
(b)QualificationsIt is the sense of Congress that individuals appointed to the Commission shall be United States citizens, with significant depth of experience relevant to the goals of the Commission, including in the fields of public administration, finance, and management.
(c)Meetings; quorum; majority; vacancies
(1)MeetingsNot later than 30 days after the date on which all members of the Commission have been appointed pursuant to subsection (a), the Commission shall hold its first meeting. After its initial meeting, the Commission shall meet upon the call of the Chairperson or a majority of its members.
(2)QuorumAt least 11 members shall constitute a quorum for the transaction of business provided a bipartisan representation is present.
(3)MajorityAt least 11 Members shall constitute a majority of the Commission.
(4)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.
(d)ChairpersonThe Chairperson of the Commission shall be elected by the members of the Commission
6.Duties of Commission
(a)Study and reportThe Commission shall study and report upon all issues relating to the orderly and expeditious transfer of power for Iraqi Government operations from United States military forces to the newly-elected Government of Iraq, particularly to the Prime Minister of Iraq, the President of Iraq, and the Iraqi Council of Representatives, including day-to-day operations of Iraqi ministries and departments, as have been established by the Iraqi Constitution and laws, including the Ministries of Agriculture, Capital Markets Institutions, Communications, Commission on Public Integrity, Culture, Defense, Displacement and Migration, Education, Electricity, Environment, Finance, Foreign Affairs, Health, Higher Educations, Housing and Construction, Humane Rights, Industry and Minerals, Interior, Property Claims Commission, Justice, Labor and Social Affairs, Municipalities and Public Works, Oil, Planning and Development, Private Sector Development, Science and Technology, Trade, Transportation, Water Resources, and Youth and Sports.
(b)Promotion of accountability and other goalsIn carrying out subsection (a), the Commission shall seek to promote the government-wide management goals of accountability, effective management, efficiency and economy of operations, ethical conduct, and the merit-based recruitment and compensation of a professional civil service for the Iraqi Government.
7.Powers of Commission
(a)Hearings; subpoena power
(1)In generalThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act—
(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission considers appropriate; and
(B)require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and other documents, as the Commission, or such designated subcommittee or designated member thereof, is empowered to investigate under this Act.
(2)Service of subpoenasA subpoena issued pursuant to paragraph (1)(B) may be issued under the signature of the Chairperson of the Commission, the chairperson of any designated subcommittee thereof, or any designated member thereof, and may be served by any person designated by such Chairperson, subcommittee chairperson, or member. The provisions of sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192–194) shall apply in the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section.
(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.
(c)Information from Federal agenciesThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government information, suggestions, estimates, and statistics for the purposes of this Act. Each such department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the Chairperson of the Commission.
(d)Assistance from Federal agencies
(1)Department of stateThe Secretary of State is authorized on a reimbursable or nonreimbursable basis to provide the Commission with administrative services, funds, facilities, staff, and other support services for the performance of the Commission’s duties under this Act.
(2)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request.
(3)Other departments and agenciesIn addition to the assistance set forth in paragraphs (1) and (2), departments and agencies of the United States are authorized to provide to the Commission such services, funds, facilities, staff, and other support services as such departments and agencies may deem advisable and as may be authorized by law.
(e)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
(f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as department and agencies of the United States.
8.Staff of Commission
(a)In generalThe Chairperson of the Commission, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its duties under this Act, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
(b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement for the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
(c)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
9.Compensation and travel expenses
(a)Compensation
(1)Rates of payEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.
(2)Prohibition on compensation of federal employeesMembers of the Commission who are officers or employees of the United States or Members of Congress may not receive additional pay on account of their service on the Commission.
(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
10.Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances.
11.Reports of Commission; congressional response; termination
(a)Initial reportNot later than 90 days after the date of its initial meeting, the Commission shall submit to the President and Congress a report that contains—
(1)an assessment of any and all progress in the transfer of governmental authority to the newly elected Iraqi Government; and
(2)such findings, conclusions, and recommendations, approved by a majority of its members, as the Commission shall determine to be consistent with the purpose of this Act.
(b)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations as have been agreed to by a majority of Commission members.
(c)Final reportBy vote of a majority of its members, the Commission shall submit to the President and Congress a determination in its final report that all or substantially all of the governing authority has been transferred to the Iraqi Government.
(d)Congressional response
(1)HearingsAt any time following the receipt of the initial report, interim reports, or final report of the Commission under this section, the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate may initiate hearings to consider the findings and recommendations of the report.
(2)LegislationAt any time following the receipt of the initial report, interim reports, or final report of the Commission under this section, Congress may give such findings, conclusions, or recommendations legislative effect as it deems appropriate.
(e)Termination
(1)In generalThe Commission, and all the authorities of this Act, shall terminate no later than 90 days after the date on which the final report is submitted under subsection (c).
(2)Administrative activities before terminationThe Commission may use the 90-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.
12.Authorization of appropriations
(a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this Act.
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available, without fiscal year limitation, until expended. 
 
